
	
		I
		111th CONGRESS
		1st Session
		H. R. 1272
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2009
			Ms. Hirono (for
			 herself and Mr. Abercrombie)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide for the conversion of a temporary judgeship
		  for the district of Hawaii to a permanent judgeship.
	
	
		1.Conversion of temporary
			 judgeship to permanent judgeship for the district of Hawaii
			(a)In
			 generalThe existing judgeship for the district of Hawaii
			 authorized by section 203(c) of the Judicial Improvements Act of 1990 (28
			 U.S.C. 133 note; Public Law 101–650; 104 Stat. 5089) shall, as of the date of
			 enactment of this Act, be authorized under section 133 of title 28, United
			 States Code, and the incumbent in that office shall hold the office under
			 section 133 of title 28, United States Code, as amended by this Act.
			(b)TablesIn
			 order that the table contained in section 133(a) of title 28, United States
			 Code, will reflect the change in the total number of permanent district
			 judgeships authorized as a result of subsection (a) of this section, the item
			 relating to Hawaii is amended to read as follows:
				
					
						
							
								Hawaii4
								
							
						
					.
			
